Title: To Alexander Hamilton from Edward Jones, 14 February 1795
From: Jones, Edward
To: Hamilton, Alexander


Dear Sir,
[Philadelphia] February 14th. 1795.
Mr. Wolcott has requested me to ask you whether you have not in your possession a Report of the Auditor on the subject of certain Accounts, which was intended for the House of Representatives?
It is with regret, that I am obliged to trespass so often on your patience, by asking you for a Certificate relative to my services. If I were to remain in my present situation such a thing altho~ flattering would not be of so much importance but, as I have long contemplated the emigrating to the newly settled parts of Pennsylvania or New-York, it is easy to forsee, that a Testimony of the kind requested by me, maybe of signal service in my efforts to provide for a numerous & destitute family. Accept my best wishes & believe me to be
Dear sir   Your Most Obedt. Servt.

Edward Jones
Colonel Hamilton

